COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-12-00480-CV


ANGULA YVONNE TORRANCE-                                              APPELLANT
BEY

                                         V.

BANK OF AMERICA, N.A.                                                  APPELLEE


                                     ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                    ------------

              MEMORANDUM OPINION 1 AND JUDGMENT
                                    ------------
      On July 9, 2013, this court received from the trial court a copy of the order

sustaining a contest to appellant’s affidavit of inability to pay costs signed July

12, 2013.




      1
       See Tex. R. App. P. 47.4.
      On July 19, 2013, we notified appellant that a filing fee of $175.00 was

required by appellant by Monday, July 29, 2013, and that we would dismiss this

appeal unless the $175 filing fee was paid. See Tex. R. App. P. 42.3(c).

      Appellant has not paid the $175 filing fee. See Tex. R. App. P. 5, 12.1(b).

      Because appellant failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 28, 2007, 2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.

                                                   PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: August 22, 2013




      2
        See Supreme Court of Tex., Order Regarding Fees Charged in Civil
Cases in the Supreme Court and the Courts of Appeals and Before the Judicial
Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing
fees in courts of appeals).


                                     2